IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30760
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ABDUL JEROME HAYES,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-60001-1
                        - - - - - - - - - -

                          December 22, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Abdul Jerome Hayes appeals his conditional guilty-plea

conviction of possession of a firearm by a felon, a violation of

18 U.S.C. § 922(g).    Hayes argues that the district court erred

in denying his motion to suppress the firearm that police

officers seized from his bag, as he did not consent to speak with

the officers.

     The district court did not clearly err in rejecting Hayes’

testimony in favor of that of the officers who testified at the

suppression hearing.    See United States v. Chavez-Villarreal, 3

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30760
                                -2-

F.3d 124, 126 (5th Cir. 1993); United States v. Garza, 118 F.3d

278, 283 (5th Cir. 1997) (this court will not second-guess

district court’s credibility determinations), cert. denied, 118

S. Ct. 699 (1998).   The district court also did not err in

holding that the defendant freely and voluntarily consented to

the search of his bag.   See United States v. Kelley, 981 F.2d

1464, 1470 (5th Cir. 1993) (voluntary consent can validate

warrantless search).

     Accordingly, the judgment of the district court is AFFIRMED.